Citation Nr: 1338200	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  08-36 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for traumatic brain injury.

5.  Entitlement to service connection for attention deficit hyperactivity disorder and stuttering.

6.  Entitlement to an initial compensable rating prior to April 12, 2011, and in excess of 30 percent since April 12, 2011, for tension headaches associated with a cervical spine disability.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 2004 to December 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2007 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In a December 2012 rating decision, the RO increased the rating for tension headaches associated with a cervical spine disability to 30 percent effective April 12, 2011.  As that increase does not represent the maximum rating available, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2013, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  The record was held open for 60 days following the hearing to provide the Veteran with additional time to submit medical evidence.  In August and September 2013, the Veteran submitted additional evidence, each time with a waiver of RO review.  

Based on the Veteran's statements made prior to and at the time of the videoconference hearing, the Board has determined that the issue of entitlement to service connection for insomnia is on appeal.

The issue of entitlement to service connection for insomnia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's current tinnitus is related to active service.

2.  On the record during the May 31, 2013, Board hearing, the Veteran requested that his appeal with respect to the claims for service connection for a left ankle disability, traumatic brain injury, and attention deficit hyperactivity disorder and stuttering, and a higher initial rating for tension headaches be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013). 

2.  The criteria for withdrawal of an appeal by the Veteran with respect to the claims for service connection for a left ankle disability, traumatic brain injury, and attention deficit hyperactivity disorder and stuttering, and a higher initial rating for tension headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Given the favorable determination on the claim for service connection for tinnitus, no further discussion of the duties to notify and assist is needed.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The presumption of soundness provides that a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(b) (2013).  To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that (1) the disease or injury existed prior to service and (2) the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306 (2013).

In this case, the Veteran had service in the Army Reserve prior to active service.  Examinations in September 1991 and July 2002 did not show that he had tinnitus.  

The Veteran entered active service in November 2004.  A medical review at the time of entry did not show that he had tinnitus.  A May 2006 service treatment record shows a diagnosis of tinnitus.  An audiogram dated that same day indicates that his duties exposed him to loud noise.

During a March 2007 VA audiology examination, the Veteran reported a history of tinnitus for the past 10 years that became worse after being hit in the head during a football game in service.  

Given the above, examinations prior to entry into active service did not show that the Veteran had tinnitus.  Thus, the presumption of soundness applies.  Even if the Board were to find that there is clear and unmistakable evidence that his tinnitus existed prior to active service, as indicated by the history provided by the Veteran during the March 2007 VA examination, the Board is unable to find that there is clear and unmistakable evidence that his preexisting tinnitus was not aggravated by service.  He was diagnosed with tinnitus during service, presumably arising out of the Veteran's complaints of tinnitus.  The service treatment records also show that his duties exposed him to loud noise, and service connection for right ear hearing loss has been granted based in part on that exposure.  The Veteran has stated that his tinnitus worsened during service after suffering head trauma during a football game.  In that regard, the Board notes that a lay person is competent to give evidence about observable symptoms such as increasing tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Board finds that the Veteran's tinnitus was incurred in or aggravated by active service.  Accordingly, service connection for tinnitus is warranted.  

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the veteran or by the authorized representative.  38 C.F.R. § 20.204 (2013).

On the record during the May 31, 2013, Board hearing, the Veteran requested withdrawal of his appeal with respect to the claims for service connection for a left ankle disability, traumatic brain injury, and attention deficit hyperactivity disorder and stuttering, and a higher initial rating for tension headaches.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to those claims, and they must be dismissed.  


ORDER

Service connection for tinnitus is granted.

The appeal with respect to the claim for service connection for a left ankle disability is dismissed.

The appeal with respect to the claim for service connection for traumatic brain injury is dismissed.

The appeal with respect to the claim for service connection for attention deficit hyperactivity disorder and stuttering is dismissed.

The appeal with respect to the claim for an initial compensable rating prior to April 12, 2011, and in excess of 30 percent since April 12, 2011, for tension headaches associated with a cervical spine disability is dismissed.


REMAND

The Board finds that further development is needed on the remaining claim for service connection for insomnia.  The Veteran's sole contention is that his insomnia was caused or aggravated by his newly service-connected tinnitus.

A March 1998 private psychological evaluation report shows complaints of hearing problems due to service in the National Guard and a need for medication to sleep.

The Veteran's service treatment records show complaints of tinnitus and insomnia.  In May 2005, he was diagnosed with primary insomnia.  In May 2006, he reported a history of difficulty sleeping since age 16, and he was also diagnosed with tinnitus.

During a March 2007 VA psychiatric examination, the Veteran reported having insomnia during high school.  He reported drinking Coke five to six times per day because the caffeine helped him focus, but that he stopped at 4:00 pm.  He reported no current difficulty falling asleep with his medication, sleeping 10 hours per day and feeling refreshed in the morning.  The examiner stated that part of the Veteran's insomnia may be due to the amount of caffeine that he drinks.

A February 2008 VA treatment note shows complaints of tinnitus that is worse when lying down to sleep to the point that the Veteran is unable to sleep.  Notes through January 2009 show diagnoses of tinnitus and unspecified insomnia.  

During a February 2009 VA examination, the Veteran reported that half a pill of his sleep medication puts him to sleep.

In a September 2013 statement, a private physician stated that the Veteran served as a field artillery man and has continuous tinnitus causing insomnia.

Given the above, the record shows that the Veteran has had difficulty sleeping since high school, prior to the onset of tinnitus during National Guard service.  Although the February 2008 VA treatment note shows complaints of tinnitus that prevented him from being able to sleep, the examiner did not comment on the complaints or opine that the insomnia was caused or aggravated by the tinnitus.  Similarly, while the private physician opined that the tinnitus is causing insomnia, the physician did not provide a rationale for the opinion.  Without a rationale addressing the Veteran's prior history of insomnia, the opinion is insufficient to grant service connection.  Moreover, the Veteran reported no difficulty falling asleep with his medication during March 2007 and February 2009 VA examinations.  Nevertheless, the record raises the question of whether his insomnia has been aggravated by his now service-connected tinnitus.  Thus, he should be afforded an examination to obtain an opinion on the matter.

Prior to the examination, any outstanding VA medical records should be obtained.  The record contains treatment notes from the Denver VA Medical Center (VAMC) through March 2009.  Thus, any treatment notes since that time should be obtained.  

Lastly, additional relevant evidence has been added to the claims file since the issuance of the March 2010 statement of the case (SOC).  Thus, that evidence should be considered on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any treatment records from the Denver VAMC since March 2009.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his insomnia.  His claims file should be available to the examiner.  All indicated tests and studies should be conducted.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's insomnia is proximately due to, the result of, or aggravated (permanently worsened beyond its natural progression) by his service-connected tinnitus.  If aggravation is found, the examiner should specify what measurable degree of insomnia represents a permanent increase in severity caused by the tinnitus.  The examiner should consider the Veteran's report of history of symptoms since service.

A full and complete rationale for any opinion expressed is required.  Explanations of the principles involved would be of considerable assistance.

3.  Then, readjudicate the claim, with consideration of all evidence added to the claims file since the March 2010 SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


